Filed
                                                   Washington State
                                                   Court of Appeals
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                    Division Two

                                          DIVISION II                                    January 5, 2021

 STATE OF WASHINGTON,                                               No. 53195-0-II

                            Respondent,

        v.

 CHRISTOPHER JAMES ROBERSON,                                  UNPUBLISHED OPINION

                            Appellant.



       GLASGOW, J.—Christopher James Roberson failed to stop at a stop sign and police officers

attempted to pull him over. Roberson led police on a high speed car chase onto Interstate 5. During

the chase, Roberson narrowly avoided hitting a police officer who attempted to lay out stop sticks.

Roberson ultimately pleaded guilty to attempting to elude a pursuing police vehicle with an

enhancement based on endangerment of one or more persons. The superior court imposed a

standard range sentence following the parties’ joint recommendation.

       Roberson appeals his standard range sentence and argues that the superior court abused its

discretion by failing to consider an exceptional downward sentence based on Roberson’s mental

condition, even though neither party asked for an exceptional sentence. In a statement of additional

grounds for review (SAG), Roberson also argues that the superior court erred by denying him a

referral to Felony Mental Health Court. We disagree and affirm.

                                             FACTS

       Around noon one day in May 2018, two uniformed police officers were on patrol in their

unmarked police SUV. The officers saw Roberson approach a stop sign at a high speed, go into a

sideway drift as he ran the stop sign, and begin fishtailing as he skidded around the corner.
No. 53195-0-II


Roberson accelerated away from the officers as the officers made a U-turn and pursued him.

Roberson began passing vehicles on the shoulder and in oncoming lanes of traffic. The officers

activated their emergency lights and siren, but Roberson continued to accelerate. The high speed

pursuit continued onto the interstate where Roberson accelerated to over 100 miles per hour,

weaving between traffic. Roberson briefly exited, then attempted to reenter, the interstate. A fully

marked police vehicle with its emergency lights activated was on the ramp onto the interstate as

an officer attempted to deploy stop sticks. Roberson swerved to avoid striking the stop sticks and

narrowly avoided hitting the officer.

       The pursuit came to an end when a State Patrol vehicle made a successful precision

immobilization technique (PIT) maneuver.1 A passenger in Roberson’s vehicle, Leonard Hahn,

told police officers that he yelled at Roberson several times to stop and that he was scared for his

life. Roberson yelled that he did not want to go to jail, but otherwise was detained without further

incident.

       The State initially charged Roberson with attempting to elude a pursuing police vehicle,

violation of a no contact order, and third degree driving while his license was in suspended or

revoked status. Roberson ultimately pleaded guilty to attempting to elude a pursuing police vehicle

with an enhancement based on endangerment of one or more persons. In his plea, he stated:

       On 5-17-18 in Pierce County WA, I was driving a car on the public roadways when
       I observed a uniformed officer in a vehicle equipped with police lights and sirens
       signal me with police emergency lights to stop. I willfully decided not to stop, and
       tried to escape the pursuing officers by driving in a reckless manner (high speeds,
       dangerous lane travel, ignoring traffic control devices, etc.) as multiple police
       vehicles joined in my pursuit. During the pursuit my dangerous driving behaviors


1
  A PIT maneuver is an attempt to disable a vehicle by using the front end of one vehicle to hit
the back of the other vehicle to spin it and stop it.


                                                 2
No. 53195-0-II


        endangered persons other than myself and the pursuing officers, including other
        motorists around me and [Detective] Yabe (who was on foot and trying to lay down
        spike strips and was almost injured by the dangerous driving maneuver I used to
        avoid the spikes.

Clerk’s Papers (CP) at 14. The charge carried a standard range of zero to 90 days, and the

enhancement required an additional 12 months and 1 day sentence.

        At sentencing, Roberson’s defense counsel and the State made a joint recommendation of

12 months and 1 day—a standard range sentence. Roberson’s defense counsel told the court that

the defense and the State had “spent a good deal of time hammering out the particulars in this

case,” and requested that the trial court adopt the recommendation. Verbatim Report of

Proceedings (VRP) (Jan. 9, 2019) at 8.

        Hahn, the passenger in Roberson’s car during the incident, submitted several written

statements to the trial court and addressed the court at the sentencing hearing. Hahn requested that

the trial court prioritize Roberson’s treatment for mental health issues and impose a sentence of

time served. The trial court thanked Hahn for his comments and stated, “You do understand the

legislature decides the length of time. I’m not a knight-errant.” Id. at 7. The trial court also

explained that it was not the mental health court coordinator.

        Roberson addressed the trial court and stated that he had learned his lesson and “should

have just pulled over.” Id. at 9. He told the court that he looked forward to “getting this over with

and behind me and getting back into some sort of recovery-based treatment program.” Id. The trial

court asked Roberson about his treatment up to that point, and Roberson responded that he had

been receiving mental health care even though he was “denied mental health court.” Id. at 10. He

told the court:




                                                 3
No. 53195-0-II


        I thought it would be more important for me to get my mental health in check
        because of the simple fact that I was having sort of an episode at the time that all
        this had happened.

               It kind of got compounded into like me making the rash decision that I did.
        And having given thought about it, you know, I was like maybe I should just go to
        treatment, period, with or without your guys’ incentive.

               ....

                I mean I know that I screwed up, and I know that I’m probably going to
        prison on all of this. That’s okay because in the long run of it, when I get out of
        here, I’m going to get out, and I’m going to Greater Lakes, and I’m going to do
        everything that I need to do to worry about me and making myself better.

Id.

        The court adopted the joint recommendation, explaining:

               I understand that there have been mental health issues that may have
        manifested themselves here.

                I also understand that there was an agreed upon sentence that has an
        enhancement, and that relates to both your decision and the State’s decision about
        what kind of a deal they are going to offer and whether they are going to prosecute
        you and for what crime. I don’t think it’s my place here to jump into that at this late
        stage of the game.

Id. at 12.

        Roberson filed a timely notice of appeal to this court seeking review of “the decision of the

Superior Court to deny therapeutic court without a hearing before the authorized judge.” CP at 34.

He attached his judgment and sentence to the notice of appeal, but he did not attach any court order

or any other decision denying his request to participate in mental health court.




                                                  4
No. 53195-0-II


                                            ANALYSIS

A.     Roberson’s Notice of Appeal

       As an initial matter, the State argues that we should dismiss Roberson’s appeal because

Roberson seeks review of a decision that was not identified in his notice of appeal. Roberson’s

notice of appeal states that he seeks review of “the decision of the Superior Court to deny

therapeutic court without a hearing before the authorized judge.” CP at 34. Roberson’s appellate

brief does not address this decision and instead focuses entirely on the trial court’s decision to

impose the jointly-recommended standard range sentence. The State contends that Roberson’s

limited notice of appeal was insufficient to appeal his standard range sentence because it did not

mention the sentence imposed by the superior court.

       RAP 5.3(a) requires that a notice of appeal (1) be entitled a notice of appeal, (2) specify

the party seeking review, (3) “designate the decision or part of decision, which the party wants

reviewed,” and (4) contain the “name [of] the appellate court to which the review is taken.”

(Emphasis added.) RAP 5.3(a) provides that the party filing the notice of appeal “should attach to

the notice of appeal a copy of the signed order or judgment from which the appeal is made.” RAP

5.3(a) also directs the trial court clerk to “attach a copy of the judgment and sentence” with the

notice of appeal if a criminal defendant appeals but is unrepresented at the time.

       “Nothing in RAP 5.3 requires a complete listing in the notice of appeal of the issues to be

reviewed.” Stevens v. Gordon, 118 Wn. App. 43, 58, 74 P.3d 653 (2003). And although RAP 5.3(a)

permits a party to limit their appeal to only a portion of a trial court’s decision, “[t]he appellate

court will disregard defects in the form of a notice of appeal or a notice for discretionary review if

the notice clearly reflects an intent by a party to seek review.” RAP 5.3(f).



                                                  5
No. 53195-0-II


       Here, Roberson attached a copy of the judgment and sentence to his notice of appeal.

Although the language he used in the contents of his notice of appeal referred only to a superior

court decision denying participation in therapeutic court, he otherwise satisfied the minimal

requirements in RAP 5.3(a) for obtaining review of his judgment and sentence. And his SAG

addresses the issue specified in the notice of appeal. To the extent there is a defect in his notice of

appeal, we disregard it and decline to dismiss the appeal.

B.     Roberson’s Standard Range Sentence

       Even though both parties jointly recommended the standard range sentence that the trial

court adopted, Roberson now argues that the superior court abused its discretion by failing to

recognize its ability to impose an exceptional downward sentence based on his mental condition.

But Roberson never sought an exceptional downward sentence in the trial court. Moreover, the

record shows that, after considering all the circumstances of the crime, including Roberson’s

mental health challenges, the superior court exercised its discretion and chose to impose a standard

range sentence in accordance with the plea agreement reached by both parties.

       A standard range sentence cannot normally be appealed. RCW 9.94A.585(1). A defendant

may challenge a standard range sentence on appeal where the trial court categorically refused to

impose an exceptional sentence below the standard range under any circumstances. State v.

Grayson, 154 Wn.2d 333, 342, 111 P.3d 1183 (2005).

       Here, Roberson did not request an exceptional downward sentence at his sentencing

hearing. Rather, the record reflects that Roberson urged the superior court to accept the joint

recommendation made by defense counsel and the State in the course of plea negotiations and




                                                  6
No. 53195-0-II


ultimately adopted by the court. Absent any request for an exceptional downward sentence, we

cannot conclude that the trial court categorically refused to consider one.

       Nor did Roberson put forth any evidence that an exceptional sentence was warranted. A

superior court may impose an exceptional downward sentence based on a defendant’s mental

condition under RCW 9.94A.535(1)(e). To qualify for a downward departure under RCW

9.94A.535(l)(e), the record must establish not only the existence of the mental condition, but also

a connection between the condition and significant impairment of the defendant’s ability to

appreciate the wrongfulness of their conduct or to conform their conduct to the requirement of the

law. State v. Schloredt, 97 Wn. App. 789, 802, 987 P.2d 647 (1999). RCW 9.94A.535(1)(e)

requires the defendant to show by a preponderance of the evidence that their mental condition

prevented them from appreciating the wrongfulness of their conduct. On appeal, Roberson claims

he suffered a posttraumatic stress disorder (PTSD) episode during the high speed chase with law

enforcement. But nothing in the record supports this contention. PTSD was never mentioned

below. The only evidence of any mental condition was Roberson’s statement that he wanted to get

his mental health in check and had been referred for treatment.

       Moreover, the record does not contain any indication that the superior court misunderstood

its authority to impose an exceptional sentence. Roberson makes much of the trial court’s statement

that it was “not a knight-errant.” See VRP (Jan. 9, 2019) at 7. But Roberson takes this statement

out of context. The statement was in response to Hahn’s request that the superior court refer

Roberson to mental health court instead of prison. The comment was not part of the superior

court’s ruling on sentencing.




                                                 7
No. 53195-0-II


         Roberson also argues that the superior court misunderstood its authority to impose an

exceptional sentence because it erroneously believed the endangerment enhancement was

mandatory under RCW 9.94A.533(11).2 But nothing in the record suggests that the superior court

imposed Roberson’s standard range sentence because it believed it was bound by statute. Rather,

the superior court indicated it was imposing the sentence based on the joint recommendation of

the State and Roberson. Because the record does not contain any indication that the superior court

misunderstood its discretion, we hold that the superior court did not abuse its discretion by

imposing a standard range sentence.

         Roberson also argues that this court should hold that the endangerment enhancement is not

mandatory. Because the superior court accepted the joint recommendation, it did not rule on the

mandatory nature of the endangerment enhancement, nor did Roberson make any argument on this

issue below. Whether the enhancement was mandatory was not relevant to the trial court’s decision

on sentencing, and we do not address this issue on appeal.

C.       Statement of Additional Grounds for Review

         In his SAG, Roberson argues that the superior court erred by denying him participation in

Felony Mental Health Court as a prison alternative. But the record on appeal does not contain any

such decision. The only references to mental health court at the sentencing hearing occurred when

(1) Hahn urged the superior court to permit Roberson to proceed to mental health court and the



2
    Former RCW 9.94A.533(11) (2016) states:

         An additional twelve months and one day shall be added to the standard sentence
         range for a conviction of attempting to elude a police vehicle as defined by RCW
         46.61.024, if the conviction included a finding by special allegation of endangering
         one or more persons under RCW 9.94A.834.


                                                  8
No. 53195-0-II


superior court explained that it was not the mental health court coordinator, and (2) Roberson told

the superior court he had been denied participation in mental health court. We do not consider

claims based on evidence outside the record in a direct appeal. State v. McFarland, 127 Wn.2d

322, 338, 899 P.2d 1251 (1995). Accordingly, we do not address Roberson’s SAG argument.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Glasgow, J.
 We concur:



 Sutton, A.C.J.




 Cruser, J




                                                9